SAYRE, J.'
Frank Walters claimed that the Union of which he is a member fined him $999.00 presumably for disturbing an election of the Union; that he has not been able to find work or employment because he has not the sanction of the Union; that he can not find employment elsewhere because the Union will not give him a clearance card; and that he is deprived of certain sick and death benefits of the Union. Also that one Hayman, business agent of the Union, has discredited him -to employers, threatened him with bodily harm, and in ether ways has injured his reputation and good will as a skilled mechanic.
On trial in the Cuyahoga Common Pleas, the court withdrew from the jury the question of the fine, on the ground that Walters had a right of appeal within the Union. Waiters claims that when the trial judge withdrew the question of the fine that it withdrew his case, including the matters of good will and reputation.
The Court of Appeals, in error proceedings, held:
1. Walters’ case for damages rests clearly on the proposition of what the business agent did in hindering and keeping him from work and injuring his good will and reputation, if damages can be recovered for the latter.
2. According to interpretation of the bylaws of the Union, Hayman was clearly within the scope of his employment and the Union is therefore liable for injury to third parties.
3. Walters has no right to recover for injury to good will and reputation for according to interpretation of the value of good will and reputation from leading cases and authorities, a skilled mechanic has no such asset within the meaning of the law. Good will and reputation are based on three elements:
4. • It may be sold and exchanged.
It is connected with a place or locality.
It rests on the idea that the seller will withdraw as a competitor of the buyer.
5. The verdict of $2830.00 was excessive and not sustained by the weight of the evidence.
6. The question of the fine was admittedly irregular and there was no question of its regularity or irregularity to be submitted to the jury.
7. For error in the charge due to admitting the question of good will and reputation in consideration of the measure of damages; and became the measure of damages was in excess of the evidence, the case is reversed and cause remanded.
Judgment reversed.